Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.   	 This office action for US Patent application 16/815,567 is responsive to the terminal disclaimer filed on 03/10/2022 to address the nonstatutory double patenting rejection in the Office Action dated 06/01/2021. See Advisory Action on 03/10/2022 for details. Currently, Claims 1-7, 9-13, and 15-20 are pending and are presented for examination.

Terminal Disclaimer
3.	The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/584,144 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
4.    	Applicant’s remarks filed on 03/10/2022 with respect to the amendments and arguments have been fully considered and are persuasive. Consequently, there are no issue(s) remaining.

Allowable Subject Matter
5. 	Claims 1-7, 9-13, and 15-20 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to selecting at least two intra prediction video coding modes for processing a current pixel block, where at least one of said modes is selected based on a gradient analysis on at least one pixel of an application area comprising a set of pixels in blocks preceding the current block in the processing sequence.

The closest prior art found was Thoreau et al. (US 2017/0366807 A1), Pan et al. (“Fast Mode Decision Algorithm for Intraprediction in H.264/AVC Video Coding”, IEEE Transactions on Circuits and Systems for Video Technology, Vol. 15, No. 7, July 2005), and Jiang et al. “Gradient Based Fast Mode Decision Algorithm for Intra Prediction in HEVC” 2012, IEEE, hereinafter referred to as Thoreau, Pan, and Jiang, respectively, as noted in the last office action dated 12/03/2021. Applicant in their after-final response on 02/02/2022, amended independent claims 1, 19, and 20 to include the allowable subject matter of claim 14 and intervening claim 8. As such, the Examiner finds the art of record does not reasonably teach either alone or in combination the collective features of the independent claims.  
For a prediction direction, Thoreau computes gradient values in the causal neighborhood of the current block and then determines a gradient energy value corresponding to a propagated gradient value for each prediction direction of the virtual gradient prediction block (Fig. 8). Subsequently, Thoreau’s selected predictor or MPM corresponds to the gradient energy having the highest value (¶0051-0061) of all the computed energies. By Thoreau’s gradient analysis, a single MPM is determined, however, the claims require “selecting at least two intra prediction video coding modes among a plurality of intra prediction video coding modes usable for processing the current pixel block, wherein at least one of the selected intra prediction video coding modes is selected based on the gradient analysis”.   The claims also require “determining a plurality of predictors of the current pixel block respectively based on the at least two selected intra prediction video coding modes; and generating a predictor of the current pixel block based on the determined plurality of predictors” which Thoreau and the remaining prior art fail to teach for the reasons presented.  Even further, the claims now recite the allowable subject matter “…for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes” (emphasis added).  In Thoreau however, an intra prediction mode is determined according to the prediction direction with the highest computed gradient energy which represents the sum of gradients in the virtual prediction block. This does not appear to be the same as mapping a computed gradient to an intra prediction mode as claimed since Thoreau’s approach relies on computed block gradient energies. For all the reasons discussed, the prior art of record either alone or in combination fail to reasonably teach and/or suggest all of the claimed features presented above.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 03/12/2019). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-7, 9-13, and 15-20 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486